Per Curiam.

Upon the trial the jury rendered a verdict in favor of plaintiffs. Upon defendant’s motion the trial justice set aside the verdict as against the weight of evidence and granted a new trial. From said order this appeal is taken. This order, being a discretionary one, should be affirmed, unless it clearly appears that the granting of the same was an abuse of the power, vested in the trial justice, to grant a new trial, if in his sound and unvaried opinion the interests of justice so required. We have carefully reviewed the evidence for the purpose of determining whether there was such an abuse of discretion, and after such examination we think that the order was wisely made. Besides, the trial justice had the advantage of hearing the witnesses ■testify, and saw their demeanor upon the stand and their manner of giving evidence. Their candor and sincerity, as well as their evasion or duplicity, must have been observed by him. These helps, in conjunction with his large experience in weighing evidence, should not be disregarded by us, as we would have to do if we reversed the order in question. All these considerations induce us to believe that the order was right and should be affirmed, and it is so ordered.
Present: Fitzsimons, Oh. J., and O’Dwyer, J.
Judgment affirmed.